 



Exhibit 10.17

     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 2 of 13

I. The purpose of this modification is to settle (1) any and all termination
settlement proposals and addendums thereto, issues and/or claims arising under
or pertaining to the termination of Contract DE-AC24-93CH-10555 (hereinafter
“the termination”) between the U.S. Department of Energy and its predecessor
agencies, including but not limited to the Energy Research and Development
Administration and the Atomic Energy Commission, (hereinafter collectively
referred to as “DOE”), and RMI Titanium Company (hereinafter collectively
referred to as “the parties”); (2) any and all past, present, and future
liabilities and rights of the parties arising from and/or under (a) Contract
DE-AC24-93 CH10555, (b)any and all predecessor contracts and/or agreements
between the U.S. Department of Energy and RMI Titanium Company; RMI Company;
Reactive Metals Incorporated; RMI Titanium Company Extrusion Plant; RMI
Environmental Services, A Division of RMI Titanium Company; and Earthline
Technologies (hereinafter collectively referred to as “RMI”) and (c) any and all
Subcontracts between Westinghouse Environmental Management Company (“WEMCO”) and
RMI which were assigned to the U.S. Department of Energy. Hereinafter (2) (a),
(b), and (c) are referred to collectively as “the Contract”
II. This modification is a settlement agreement (hereinafter the “Settlement
Agreement”) and is intended solely for the benefit of the parties. It is not
intended for the benefit of third parties and is not enforceable by third
parties Neither party will indemnify the other for any future liability
resulting from third party claims or lawsuits
III. This Settlement Agreement represents the agreement of the parties in its
entirety and is not severable
IV. The roles and responsibilities and the settlement of and release of
liability are set forth below in the following two parts:
     PART I, ROLES AND RESPONSIBILITIES of the parties for the decontamination
and decommissioning of the facility known as the former RMI Titanium Company
Extrusion Plant, 1601 East 21st Street, Ashtabula, Ohio (hereinafter referred to
as “the facility”) The facility is as geographically defined in Attachment B
     PART II, TERMS OF THE SETTLEMENT OF LIABILITY AND RELEASE OF LIABILITY
includes all of the parties’ rights, claims, responsibilities, and liabilities
arising from and/or under the Contract including the termination thereof and all
contracts/agreements between RMI and the U.S. Department of Energy (“DOE”) and
its predecessor agencies.
V. PART I, ROLES AND RESPONSIBILITIES
This Part defines and sets forth the obligations of the parties regarding the
decontamination and decommissioning activities at the facility pursuant to RMI’s
Ohio

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555  
 
  Page 3 of 13

Department of Health (“ODH”) Radioactive Materials License 1190040004 (“ODH
license”) requirements to achieve the end state described in Attachment A,
Ashtabula Closure Project (ACP) End State, attached hereto and made a part
hereof.

  1.   DOE shall be responsible for achieving the ACP end state as set forth in
this Settlement Agreement. The end state will be achieved on or before December
31, 2006, to the maximum extent possible and to the extent appropriations are
available but not to exceed $27 million DOE agrees to use its best efforts to
achieve the above by the stated date. If the ACP end state is not achieved by
December 31, 2006, and the failure to do so is not the result of acts or
omissions by RMI, the parties agree to enter into good faith negotiations for
establishing a new date for completion, subject to availability and extent of
appropriations. The parties shall commence negotiations regarding: a new ACP end
state as soon as it is apparent that the December 31, 2006, end date will not be
achieved, but in no event shall the negotiations commence later than June 1,
2006 If such new end date is not agreed to by December 31, 2006, RMI and DOE
retain the right to pursue any remedies each may have against the other,
including those set forth in this agreement DOE shall not be responsible for
achieving the ACP end state by the above date(s) if RMI is solely responsible
for any delays preventing the ACP end state from being achieved In the event
additional funding is needed to achieve the ACP end state and DOE is unable or
unwilling to obtain such additional appropriations, RMI and DOE retain all of
their rights and remedies under the Contract that existed prior to the
Settlement Agreement.     2.   The DOE Contractor(s) under contract to
decommission and decontaminate the facility will be deemed to be in control of
the work when it has obtained appropriate licenses, and is staffed on site to
execute the contract between the DOE and the DOE Contractor(s). The Department
determines the date by which the DOE Contractor is deemed to be in control. On
the date the DOE Contractor(s). assumes control of the work, DOE will be
responsible for performing activities at the facility necessary to achieve the
ACP end state described in Attachment A, Ashtabula Closure Project End State, as
set forth in further detail in this Settlement Agreement.     3.   RMI shall
permit and provide for the DOE and/or the DOE Contractor(s) to have unfettered
access to the facility. Such access shall be in accordance with access
restrictions in RMI’s ODH license and any applicable laws, regulations and
rules.     4.   RMI shall transfer all government property in its possession to
the DOE. Contractor(s) within 10 days after the date the DOE Contractor(s)
assumes control of the work DOE will notify RMI of the effective date of
assumption of control within one day of the date of such assumption as set forth
in paragraph V.2 above. The DOE Contractor(s) will assume responsibility for all
Government Property currently in RMI’s possession, in accordance with all
applicable government regulations and statutes, including FAR 52.245-5,
Government Property (Cost Reimbursement, Time-

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 4 of 13

      and-Material, or Labor Hour) and DEAR 952.245-5 Government Property (Cost
Reimbursement, Time and Material or Labor Hour Contract). DOE shall be
responsible for the ultimate disposition of all project records other than those
required to be retained by RMI under any applicable laws or regulations.

  5.   Notwithstanding any other provision of this Settlement Agreement, RMI
reserves the right to submit a claim for any costs assessed against RMI by any
governmental agency, arising out of DOE or the DOE Contractor(s)’s actions or
inactions at the facility, without any fault of RMI, including but not limited
to fines and/or penalties. The DOE reserves any rights that it may have to
submit a claim for any costs assessed against its Contractor(s) or DOE as a
result of any action or inaction by RMI arising out of RMI’s activities at the
facility, without any fault of DOE or its Contractor(s), including but not
limited to fines and/or penalties.     6.   The parties agree that in the event
a dispute or disagreement arises between the parties, or involving RMI and the
DOE Contractor(s), including but not limited to the assessment of any costs
referenced in paragraph V.5 above, the parties shall elevate the matter to
senior management level of the parties (Senior Management of RMI and the Head of
the Contracting Activity, EMCBC) for informal resolution within fifteen
(15) calendar days from discovery of the dispute. In the event that the parties
are unable to resolve the matter at the senior management level, the parties
agree to enter into nonbinding mediation to be initiated thirty (30) calendar
days from the settlement impasse. In all instances the parties agree to
negotiate in good faith. The parties agree that the foregoing informal
resolution and mediation process shall be complied with before either party
initiates a formal dispute under the Disputes clause in the Federal Acquisition
Regulation (“FAR”) (FAR 52.233-1, Disputes).     7.   The DOE shall not
reimburse RMI for any costs, including fines or penalties, for activities not
agreed to under, or contemplated by, this Settlement Agreement.     8.   8,
Specific Delineation of Work Activities To Be Performed by DOE and its
Contractor (s) and RMI at the Facility

  a)   DOE shall comply with the applicable regulatory requirements contained in
the RMI ODH license and the ODH-approved Decommissioning Plan (“DP”) Any changes
to the DP initiated by RMI and submitted to the ODH must be coordinated in
advance with the DOE Contracting Officer. Any changes to the DP initiated by RMI
that materially increase cost or delay DOE from complying with the December 31,
2006, date or a date agreed to in accordance with V.1 for achieving the ACP end
state are not the responsibility of the DOE and excuse DOE from complying with
the December 31,2006, date or a date agreed to in accordance with V.1, unless
DOE consents to the increase in cost and change to the December 31, 2006, ACP
end state. However any such delay does not excuse the DOE from its
responsibility to achieve the

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 5 of 13

      ACP end state. The DOE and its Contractor(s) shall be responsible for
implementing the applicable parts of the DP     b)   DOE will perform
remediation of the facility in accordance with RMI’s Resource Conservation and
Recovery Act (“RCRA”) permit and any RCRA Corrective Measures set forth therein.
RMI agrees that it will not submit to the regulators for approval any changes to
any licenses or permits applicable to the facility without the prior written
consent of DOE. Any change to the scope of the RCRA Corrective Measures
initiated by RMI that materially increases the cost of compliance or prevents
DOE from complying with the December 31,2006, date or a date agreed to in
accordance with V.1 for achieving the ACP end state is not the responsibility of
the DOE and excuses DOE from complying with the December 31, 2006, date or a
date agreed to in accordance with V.1, unless DOE consents to the cost increase
and any change to the December 31, 2006, date However any such delay does not
excuse the DOE from its responsibility to achieve the ACP end state.     c)   To
the extent appropriations are available, DOE will be responsible for monitoring,
operating and maintaining any long term groundwater extraction and/or treatment
remedy developed and approved to address the groundwater issues at the site as
of the date of the signing of this Settlement Agreement, and for preparing all
required reports. In the event adequate appropriations are not available and DOE
is unable or unwilling to obtain additional appropriations, notwithstanding any
terms in this Settlement Agreement to the contrary, RMI and DOE retain all of
their rights and remedies under the Contract that existed prior to this
Settlement Agreement.     d)   In addition to compliance with the terms of RMI’s
ODH license and OEPA RCRA permit, DOE and its Contractor(s) are responsible for
complying with the terms of all applicable licenses and permits for the
Ashtabula site, including but not limited to the OEPA wastewater discharge
permit and OEPA air pollution control permits. DOE and its Contractor(s) also
shall be responsible for the following: (1) Maintaining and updating all
licenses and permits as required for DOE to achieve the ACP end state; and
(2) Complying with all applicable laws and regulations.     e)   DOE agrees to
reimburse, as allowable costs, applicable fees paid by RMI as required for
compliance with the ODH license and OEPA permits, including but not limited to
annual permit and license fees to be paid to the ODH, OEPA, USEPA in a total
amount not to exceed $100,000 per year. The DOE Contractor(s) shall pay directly
any applicable fees to Ryber Development for the licensing, access to, and use
of rail infrastructure used in the completion of the ACP. RMI shall transfer
and/or assign existing agreements with Ryber to the DOE Contractor(s) for said
activities at the option of the DOE Contractor(s).

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 6 of 13

  f)   DOE shall perform all oversight of the DOE Contractor(s). RMI shall have
no oversight of or control over the DOE Contractor(s) work.     g)   An ACP
Council shall be established to resolve compliance-related issues that arise
among DOE, RMI, and the DOE Contractor(s). The membership of the ACP Council
shall be the DOE Environmental Management Consolidated Business Center
(DOE-EMCBC) Contracting Officer (or designee), the RMI Project Manager (or
designee), and the DOE Contractor Project Manager (or designee) RMI’s compliance
with ODH and OEPA requirements and the radiological/environmental protection of
the public health and safety remain the responsibility of RMI. In all such
compliance matters, the views of the ACP Council are advisory. Neither party may
claim delay unless it is established that the noncompliance or violation is
solely due to the actions or inactions of the other party (including DOE’s
Contractor(s)). An ACP Council Charter shall be finalized within thirty
(30) days after the DOE Contractor(s) assume control of the work. Any activities
of RMI, the DOE, or the DOE Contractor(s) that have the potential to impact
activities of the other party shall be coordinated in advance through the ACP
Council.     h)   The DOE has sole DOE Contractor(s) oversight responsibility
including stop work authority for all contract activities, subject to any
exceptions set forth in this paragraph. RMI, as the licensee, may perform
independent oversight to verify compliance with ODH, OEPA and any other
applicable regulatory requirements. However, notwithstanding any provision to
the contrary, in order to address major compliance issues and to protect the
public health, safety, and the environment from imminent harm, RMI has the
authority to unilaterally issue stop work orders and initiate whatever
reasonable measures are necessary to effectuate such protection. In the event
RMI issues such stop work orders or implements such protective measures, RMI
shall notify the Contracting Officer immediately after issuance of the above.
Any such reasonable order issued by RMI shall not be a basis for a claim of
delay by DOE. Any delay determined to be unreasonable excuses DOE from complying
with the December 31,2006, date or a date agreed to in accordance with V A 1.
However any such delay does not excuse the DOE from its responsibility to
achieve the ACP end state. Additionally, if a stop work order is issued, any
party issuing the stop work order shall notify the RMI Project Manager, the DOE
Contracting Officer, and the DOE Contractor Project Manager, as appropriate,
immediately. RMI will notify the ODH if appropriate. Any issues regarding the
appropriateness of RMI’s actions shall be reviewed initially by the ACP Council
in a prompt manner. In the event the matter cannot be resolved at the ACP
Council level, then the parties will adhere to the disputes resolution process
described elsewhere in this agreement.

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555  
 
  Page 7 of 13

  i)   If RMI has a concern regarding performance by the DOE Contractor(s), RMI
shall notify the DOE-EMCBC Contracting Officer (or designee) in writing. The
DOE- EMCBC Contracting Officer (or designee) shall address the concern within
two (2) business days. If RMI does not believe that the concern has been
adequately addressed, RMI shall refer the concern to the Head of the Contracting
Activity, DOE-EMCBC and the cognizant RMI Management Official, within four
(4) business days of the initial referral to the DOE- EMCBC Contracting Officer
(or designee). In the event the matter still has not been resolved, the parties
will follow the disputes process set forth elsewhere in this agreement.     j)  
The DOE Contractor(s) will be properly licensed by ODH and obtain any necessary
license(s) before performing work covered by the terms of the license(s). RMI,
as licensee and owner of the facility, shall cooperate with DOE and its
Contractor(s) to provide primary contact with regulators on matters pertaining
to RMI’s license and ownership, including but not limited to, oversight of DOE’s
activities at a level sufficient to satisfy the requirements of RMI’s ODH
license for the duration of Site remediation activities at no cost to DOE.    
k)   DOE shall be responsible for maintaining a First Responder Emergency
Operations Center (“EOC”) capability sufficient to provide for the management of
events and incidents that may occur within the DOE. Contractor(s)’s controlled
areas and to interface effectively with local emergency responders. A First
Responder Plan shall be developed by DOE within 90 days after the DOE
Contractor(s) assumes control of the work at the facility addressing, at a
minimum, effective management of events relating to fire, radiological
incidents, injury and illness, and severe weather, and which provides for
abnormal event reporting. DOE shall be responsible for providing integration of
the security and emergency response plan(s) of the DOE Contractor(s) into RMI’s
overall site emergency operations plans.     l)   DOE access shall include use
of the RMI-owned guardhouse and office building, with the exception of
RMI-retained files stored in the RMI office building. DOE shall provide
furnished office space for two full time RMI employees. DOE shall provide
additional space for two temporary or “visitor” RMI employees DOE shall be
responsible for general Site maintenance and custodial services to include, but
not be limited to, grass mowing, trimming of hedges and frees, fence line
maintenance as required by permit/license, pest control, and snow removal. In
addition, for DOE and DOE Contractor(s)-occupied areas, DOE shall provide
sanitation services (trash removal), recycling, cleaning of restrooms and
drinking fountains,

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555  
 
  Page 8 of 13

      standard sanitation supplies in restrooms, floor maintenance, and sanitary
waste disposal capabilities.

  m)   DOE shall be responsible for the Site support functions and
infrastructure necessary for the DOE Contractor(s) and RMI to each perform its
activities, such as utilities, computers, potable running water and sanitary
facilities, internet access, telephones, office furniture, equipment and
materials, and dosimetry services for up to three full time RMI employees and a
reasonable number of visiting RMI employees.     n)   DOE shall be responsible
for site security and access control in compliance with the RMI Site Security
Plan. RMI shall provide the DOE Contractor(s) with 24 hour site access.     o)  
Effective on the date the DOE Contractor(s) assumes control of the work and
responsibility for activities under the contract, RMI shall continue to conduct
all activities deemed necessary by RMI to provide licensee and/or property owner
oversight RMI’s oversight activities shall be at no cost to DOE.     p)   RMI
shall have unrestricted access to all areas for purposes of monitoring
compliance with the RMI ODH license RMI shall have reasonable access to all
portions of the Site for purposes of conducting RMI activities RMI will take no
action that will impede or otherwise interfere with the DOE or DOE
Contractor(s)’s activities.

  9.   The following provisions set forth the parties’ respective
responsibilities regarding interaction and interface with the ODH.

  a)   RMI shall be responsible to the ODH for the protection of the health and
safety of the public consistent with the requirements of OAC 3701-1-38     b)  
The ODH has exclusive licensing jurisdiction over the facility. ODH shall have
reasonable access, as required by regulation, statute, RMI’s license, the DOE
Contractor(s)’s license and/or any other applicable laws, to the activities,
files and records of the DOE Contractor(s).     c)   RMI is accountable to the
ODH for complying with and meeting license requirements and regulations.     d)
  RMI shall remain responsible to ODH for assuring implementation of the
ODH-approved DP. The DOE shall be responsive to ODH issues and concerns during
on-site reviews and inspections. The RMI Project Manager shall be the principal
point of contact during these reviews and inspections.

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555  
 
  Page 9 of 13

  e)   The DOE Contractor(s) shall remain responsible to ODH for assuring
implementation of the DOE Contractor(s)’s ODH license.     f)   The DOE and/or
its contractor(s) shall respond to deficiencies identified by ODH which are the
result of actions or inactions on the part of DOE and/or its contractor(s).    
g)   DOE and the DOE Contractor(s), to the extent the provisions are applicable,
and RMI shall comply with the ODH License Requirements including provisions set
forth to the ODH-approved DP and OAC 3701-1-38 DOE shall ensure that the DOE
Contractor(s) is aware that its services under the contact relate to the
ODH-licensed activities of RMI, that the DOE Contractor(s)’s employees are
workers within the meaning of OAC 3701-1-38, and that the provisions of OAC 3701
-1-38 apply (including the requirement for informing employees of the provisions
of OAC 3701-1-38).

  10.   Independent Verification Process

      DOE shall be responsible for achieving and documenting a condition where
the release criteria set forth in the DP have been met and are acceptable to
ODH. RMI will coordinate the final ODH verification activities among ODH, DOE
and the DOE Contractor(s) in a timely manner. In the event RMI fails to
coordinate such work in a timely manner, and DOE is unable to meet the
December 31, 2006, or a date agreed to in accordance with V.1 date as a direct
result of RMI’s failure to timely coordinate such efforts, then there shall be a
time extension commensurate with the delay caused by the failure to timely
coordinate such efforts. Requesting and receiving license termination from ODH
shall be the responsibility of RMI. DOE shall provide all data packages and
other documentation required to support license termination. RMI shall submit
the license termination request to the ODH within thirty (30) days of receipt of
the final ODH verification report.

  11.   Additional Miscellaneous Regulatory Responsibilities

      Other applicable regulatory requirements (non-ODH) that are necessary for
performance of the DOE Contractor(s)’s work at the facility shall be the
responsibility of the DOE and the DOE Contractor(s) until the ACP end state is
achieved RMI shall assist in the transfer of any permits, if such is required
and permissible, RMI, as permittee on its permits, is responsible for acting as
the primary point of contact for compliance with all regulatory requirements
applicable to RMI, during the performance of the DOE’s contract between DOE and
the DOE Contractor(s). DOE’s responsibility for the regulatory requirements

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contact DE-AC24-93CH10555
 
  Page 10 of 13

      and all other requirements concludes upon the completion of the activities
necessary to achieve the ACP end state identified in Attachment A.

  12.   If necessary, DOE will attempt to obtain, from the adjoining landowners,
consent to access their property and perform the activities necessary to comply
with the provisions of this agreement for the areas that are not owned by RMI
However, if DOE cannot obtain consent, RMI agrees to exert its best efforts to
obtain the adjoining landowners consent and/or access to the adjoining property
owned by others. If consent cannot be obtained by either party, then RMI shall
take appropriate action under its license to attempt to gain access to the
property for the DOE contractor and/or DOE. If such access cannot be obtained,
DOE will be considered to have complied with its obligations with respect to the
adjoining property under the Settlement Agreement.     13.   In the event RMI is
obligated to perform any activities, other than those encompassed within or set
forth in this Settlement Agreement, in order to decontaminate and decommission
the facility, DOE will request that RMI propose the scope and cost of these
activities, and the parties’ negotiations will be memorialized into a
modification. Such work shall be performed on a Cost-Reimbursable basis in
accordance with applicable statutes and regulations. Any cost incurred by RMI
for such activities without the prior written consent of the EMCBC Contracting
Officer shall not be submitted to the Department and shall not be
allowable/reimbursed. The following are types of activities, which RMI may agree
to provide pursuant to the above:

  a)   Provide support to the DOE in the preparation or provision of facility
drawings, plans, and block diagrams utilizing RMI Facility data and graphical
systems. Such information may include but is not limited to:

      i            Building layouts         ii            Utility location maps
        iii            Geohydrologic cross-sections and block diagrams        
iv            Public outreach and public relations support

  b)   Other support not addressed specifically in this Settlement Agreement, as
necessary, to enable the DOE and the DOE Contractor(s) to perform the work at
the facility.

  14.   DOE’s responsibility at the facility, except as otherwise set forth
herein, is concluded upon completion of the ACP end state, which is the date of
approval of ODH specified in Attachment A.

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 11 of 13

VI. PART II. Settlement and Release of Liability

  1   DOE and RMI enter into this Agreement as settlement of any known or
unknown, past, present or future liability for decontamination and
decommissioning of RMI’s facility formerly known as the RMI Extrusion Plant,
1601 East 21st Street, Ashtabula, Ohio (facility) and any adjacent affected
areas.     2   RMI is hereby relieved of its responsibility for performing the
work previously authorized by the Contracting Officer under the Contract,
including the RMI Decommissioning Project scope of work.     3   Execution of
this Settlement Agreement constitutes a full discharge, accord and satisfaction,
release of any and all claims and any and all liability, actual or constructive,
legal, equitable, known or unknown that the DOE on RMI, as identified above,
have on may have against the other arising out of the Contract except as set
forth elsewhere in this Settlement Agreement.     4   Except as otherwise
provided herein, upon execution of this Settlement Agreement, RMI’s Termination
Settlement Proposals and any addendums thereto, any and all changes arising
under the Contract, any and all claims arising under the Contract, including
those not in the termination settlement proposal, any and all claims for future
costs associated with the Contract, all pension and retirement cost issues,
including CAS adjustments, and any and all correspondence/requests submitted
subsequent to the government’s termination of this Contract for convenience by
letter dated December 23, 2003, are hereby completely settled and constitute
full payment and settlement thereof. Any payments or material due to
subcontractors shall be the responsibility of RMI, except as otherwise specified
herein. There are no reservations to the settlement of the termination for
convenience.     5   Except as otherwise provided herein, all costs incurred by
RMI prior to the date upon which the Settlement Agreement is signed are
encompassed within this Settlement Agreement and no further payment or requests
for payment shall be made; provided, however, upon submission of a proper
invoice, DOE will reimburse for any monthly costs previously consented to by the
Contracting Officer and incurred by RMI before the date and time of the DOE
Contractor(s)’s assumption of control of the work, at an amount not to exceed
$156,000 per month.     6   DOE hereby agrees to make a payment in the sum of
$8,472,702.80 to RMI within 30 calendar days of submission of a proper invoice.
In recognition of the fact that this Settlement Agreement is not severable, if
the Settlement Agreement is breached, the $8,472,702.80 shall be returned to the
United States Department of Energy, upon demand by the Contracting Officer, with
interest at the specified Treasury rate, except for any costs that RMI can
demonstrate, and the Contracting Officer accepts or establishes through
determination pursuant to the termination clause of the Contract,

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
 
  Page 12 of 13

      as allowable termination or other costs under the Contract and this
Settlement Agreement. In the event of such breach, both parties retain all of
their rights and remedies under the Contract and law.

  7   In addition to any exceptions set forth elsewhere in this Settlement
Agreement, DOE shall be responsible for any costs, subject to availability of
and appropriation of funds for such purposes, for decontamination and
decommissioning environmental contamination that are due to any future
Governmental (e.g, Federal, state, local, or judicial) determination that the
cleanup levels are to be changed to more stringent cleanup levels for
environmental contamination after the site has been remediated by DOE and
approved by ODH. In the event that DOE is unable or unwilling to obtain
additional appropriations sufficient to achieve the ACP end state acceptable to
ODH, RMI and DOE retain all of their rights and remedies under the Contract that
existed prior to the Settlement Agreement. DOE shall not be responsible for any
costs for cleanup due to activities by parties other than DOE or the DOE
Contractor(s) occurring after the site has been remediated and approved by ODH.
    8   This Settlement Agreement specifically does not settle, decide or
resolve any known or unknown, past, present, or future issues arising under the
Contract regarding any matters that involve violations of criminal statutes
and/or matters involving fraud. Additionally, this Settlement Agreement shall be
voidable at the government’s sole discretion, unless void by law, if fraud or
violations of criminal statutes are determined to underlie any of the above
matters being resolved or this Settlement Agreement itself.

     B Accounting and Appropriation Data:

Appropr.              B&R            Object Class   Code     Allotment AFP CFA
          Amount.    
89X025191       EY0636300       OH5191       254       PBS OH-AB-00.30      
$2,000,000.00

                 
C
  The total amount allotted by this modification is   $ 2,000,000.00      
 
             
 
               
D
  Funds Obligated through Modification A094   $ 139,932,233.30      
 
             
 
               
 
  Funds Obligated by this Modification   $ 2,000,000.00      
 
             
 
               
 
  Funds Obligated Since Inception of Contract   $ 150,323,845.74 *    
 
             

*Includes internal DOE memo obligations on 9/9/04 and 9/30/05 for a total
increase of $8,391,612.44.

 



--------------------------------------------------------------------------------



 



     
RMI Titanium Company
  Modification A095 to
 
  Contract DE-AC24-93CH10555
Page 13 of 13

VII A new subsection is added to Section B.2 of Contract DE-AC-93CH-10555 as
follows:
B.2 ESTIMATED COST, FEE, OBLIGATION OF FUNDS, AND FINANCIAL LIMITATIONS
(c). Contract Settlement; Pursuant to the terms of this Settlement Agreement
(contract Modification A095), the parties have hereby agreed to settlement of
and release of any and all claims and any and all liability, actual or
constructive, legal, equitable, known or unknown which the government or
contractor have against the other arising out of the Contract (including all
contracts) with the DOE, with the exceptions identified in this Settlement
Agreement. As a result, the amount of this contract is increased by the amount
of the settlement, $8,472,702.80. The settlement and release become effective
upon receipt of payment of the amount of $8,472,702.80.

 



--------------------------------------------------------------------------------



 



Attachment A
Ashtabula Closure Project End State
The end state of the Ashtabula Closure Project is defined as the following:
1. -All above ground facilities and structures are removed and properly disposed
of, with the exception of the following DOE owned structures, which may be
decontaminated and abandoned, or removed and properly disposed of, at the option
of the DOE:
-Modular Offices (if abandoned, utility hookups will be provided)
-Modular Locker Room (Portal Room) (if abandoned, utility hookrups will be
provided)
-Modular Laboratory (if abandoned, utility hookrups will be provided)
-Rail Spur, including load-out pad, scales, and road crossing-Any permanent
sanitary sewerage infrastructure installed by the DOE Contractor
2. Paved areas, if intact and in usable condition, as determined by RMI can
remain at the option of DOE.
3. The RMI-owned structures known as the Office Building and the Guardhouse,
which have previously been decontaminated, will remain on the site at the
conclusion of the project.
4. Except those specifically identified in writing by RMI, all RMI below -ground
facilities, equipment, drains, pipes and utilities at the facility are removed
and disposed of at an approved disposal facility, or may remain to the extent
permitted by the Decommissioning Plan, at the option of DOE. Uncontaminated
concrete and other material suitable as backfill generated during the course of
the project may be utilized as backfill at the site to the extent permitted by
the DP and/or other regulatory requirements, at the option of DOE.
5. Contaminated soil, deemed as such by ODH or OEPA, is removed and disposed of
at an appropriate disposal facility.
6. The Waste Management Unit is remediated and any contaminated soil, deemed as
such by ODH or OEPA, is be disposed of at an appropriate disposal facility.
7. A groundwater remedy is developed to address the groundwater issues existing
at the time of this agreement and resulting from RMI’s activities under the
Contract, approved by the cognizant regulator, and implemented. The obligation
for any ongoing operation and/or monitoring of the selected and approved
groundwater remedy for the above groundwater issues will remain the
responsibility of DOE, subject to the availability and extent of appropriations.
8. The site landscape is restored to grade. Recontouring of the site is
acceptable.
9. Completion of the end state will be documented through ODH approval. DOE
agrees to provide all relevant documentation to RMI. DOE will cooperate and
assist RMI to the extent

 



--------------------------------------------------------------------------------



 



necessary on the termination of the applicable licensees and permits. RMI will
initiate necessary actions to terminate its licenses and permits within 30 days
after ODH approval.

 



--------------------------------------------------------------------------------



 



Attachment B
Ashtabula Closure Project
Geographical Definition of the Facility
1 The facility is as defined in Attachments B 1 and B 2

 



--------------------------------------------------------------------------------



 



Ohio Department of Health License for Radioactive Material No. 11900040004
defines the “extrusion plant site” to include all RMI-owned land and buildings
at the extrusion plant site at East 21st Street, Ashtabula, Ohio, U.S.
Department of Energy-owned buildings at the extrusion plant location; and
properties adjacent to the RMI-owned land at the extrusion plant location which
are potentially contaminated by RMI extrusion plant operations.
The recorded description of the RMI-owned land follows:
Description of 32.004 Acre Parcel Owned by RMI
Situated in Township 13 North, Range 3 West of the Connecticut Western Reserve,
known as Ashtabula Township, County of Ashtabula, State of Ohio and know as
being part of the Holmes Tract in said Township and further described as
follows:
Beginning at a point at the intersection of the Centerline of East 21st Street
(Dey Street, 60 feet wide, Road Number 399) and the East Line of the Ashtabula
City, being the East Line of the Scotts Plat as recorded in Volume 3, Page 7 of
the Ashtabula County Recorded Plats.
Thence North 00 degrees, 36 minutes, 30 seconds West-observed, along Ashtabula
City’s East Line, and passing thru a broken right-of-way monument at 28.95 feet,
an identified iron pin (set at 516.58 feet) and a reference identified iron pin
(set at 809.80 feet), a total distance of 909.80 feet to a point.
Thence North 87 degrees, 12 minutes, 33 seconds East, along the North Line of a
7.000 acre parcel and passing thru an identified reference iron pin (set at
35.00 feet) a total distance of 831.13 feet to an identified iron pin (set) on
the East Line of Parcel Four of lands deeded to ABC Chemicals, Inc. in Volume
30, Page 7255 Ashtabula County Recorder’s General Index.
Thence North 00 degrees, 50 minutes, 18 seconds West, along the East Line of
Parcel Four of ABC Chemical’s Land, 175.33 feet to an identified iron pin (set).
Thence North 70 degrees, 27 minutes, 33 seconds East-observed, along the South
Line of Parcel Four of ABC Chemical’s Land, and passing thru a 1 inch diameter
iron pipe (found) on the West Line of State Road, 771 20 feet-(deed and
measured) to a point in the centerline of State Road (60 feet wide, Road Number
25).
Thence South 00 degrees, 34 minutes, 33 seconds East-observed, along the
Centerline of State Road, 293.89 feet to a 1/2 inch diameter iron pipe
(found) at a deflection point in State Road known as Highway Station 63+71.72.

     
 
  Modification A095 to
 
  DE-AC24-93CH10555
 
  Attachment B-1
 
  Page 1 of 2

 



--------------------------------------------------------------------------------



 



Thence South 01 degrees, 12 minutes, 28 seconds East-observed, along the
Centerline of State Road, 529 71 feet-observed, to a point at the Northeast
Corner of lands deeded to L.J. Annick in Volume 55, Page 5437 Ashtabula County
Recorder’s General Index.
Thence South 89 degrees, 09 minutes, 46 seconds West, along Annick’s North Line,
and passing thru an identified (“R,L Rabell”) 5/8 inch diameter iron pin
(found) at 30.28 feet, a total distance of 540 71 feet-observed (540.39
feet-deed) to an identified “R.l Rabell”) 5/8 inch iron pin (found) at the
Northwest Corner of said Annick’s land.
Thence South 05 degrees, 03 minutes, 43 seconds East-observed, along the West
Line of said Annick’s Land and the West Line of lands deeded to N Santill in
Volume 79, Page 2939, B.M. Colucci in Volume 38, Pages 4501, 4505 and J.E. & P.
Colucci in Volume 58, Page 3296 Ashtabula County Recorder’s General Index, and
passing thru a 1/2 inch diameter iron pipe (found-bent) on the North Line of
East 21st Street, a total distance of 538 54 feet-observed (538.83 feet-deed) to
a point in the Centerline of East 21st Street.
Thence South 89 degrees, 09 minutes, 30 seconds West-observed, along the
Centerline of East 21st Street, and passing thru a 3/4 inch diameter iron pin
(found-bent) at 1083.68 feet, a total distance of 1065,80 feet-calc., (1065.86
feet-deed) to the place beginning and containing 32.004 acres of land, but
subject to all legal highways, Being all the land deeded to RMI Titanium known
as Tract 3 in Volume 51, Page 2970 and a 7.000 acre addition from lands deeded
to ABC Chemical known as Parcel Four in Volume 30, Page 7258 Ashtabula County
Recorder’s General Index, as per a survey done in February, 1997 by Eric B.
Westfall, P.S. Ohio #7677, Jefferson, Ohio. All iron pins set are #5 rebar, 30
inches in length, marked with a plastic cap ‘Westfall, #7677.” Basis for
bearings: Centerline of East 21st Street-South 89 degrees, 09 minutes, 30
seconds West-observed.

     
 
  Modification A095 To
 
  DE-AC24-93CH10555
 
  Attachment B-1
 
  Page 2 of 2

 